Citation Nr: 0512543	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  99-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, C5-7, and degenerative joint disease, recurrent 
pains in the neck radiating to joints of shoulder, elbow, and 
hands.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  
INTRODUCTION

The veteran is reported to have had active service from June 
1985 to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
1997 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The veteran filed his original claim for service connection 
in May 1997.  In March 2001 and April 2003, the Board 
remanded this matter for further development.  In August 
2004, the Board remanded this matter for arrangement of the 
veteran's requested Travel Board hearing.  


FINDINGS OF FACT

1.	The veteran's degenerative disc disease, C5-7, and 
degenerative joint disease, recurrent pains in the neck 
radiating to joints of shoulder, elbow, and hands are not 
related to active service.  

2.	The veteran's degenerative disc disease, C5-7, and 
degenerative joint disease, recurrent pains in the neck 
radiating to joints of shoulder, elbow, and hands are 
diagnosed illnesses.  


CONCLUSION OF LAW

The veteran's degenerative disc disease, C5-7, and 
degenerative joint disease, recurrent pains in the neck 
radiating to joints of shoulder, elbow, and hands were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2004).  
  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's original claim for 
service connection, the RO notified the veteran by letter 
dated in May 1997 that his claim had been received and was 
under review.  In specific compliance with VCAA requirements, 
the RO notified the veteran by letter again in April 2001.  
In this letter, the RO informed the veteran of the evidence 
that would substantiate his service connection claim, and the 
responsibility for obtaining the evidence.  

The RO has also provided the veteran with copies of the 
rating decisions applicable to the issue in the matter, each 
of which set forth the general requirements of then-
applicable law pertaining to his claim for service 
connection.  The record shows that the veteran received 
copies of the rating decisions dated in September 1997, May 
1998, and November 2003.  In July 1999, moreover, the veteran 
was provided with the Statement of the Case which reiterated 
the general notification found in the rating decisions.  He 
was provided with two subsequent Supplemental Statements of 
the Case which did the same, in December 2002 and November 
2003.  

The Board also notes that in his hearing before the Board in 
December 2004, the veteran expressed understanding of the 
laws and regulations applicable in this matter, of the 
evidence necessary to substantiate his claim, and of the 
responsibilities of the parties in obtaining necessary 
evidence.      

Because the veteran had been continually apprised of the 
nature of substantiating evidence and his responsibility for 
obtaining it, the provisions of the VCAA as to notice have 
been satisfied.  See 38 U.S.C.A § 5103(b) (Providing in 
substance that after notice to the claimant under the VCAA of 
any information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  And the RO requested from the veteran, and 
received, private medical records reflecting private medical 
care.  The record indicates that the RO reviewed all relevant 
records prior to its rating decision.  Moreover, to assist in 
further developing the veteran's claim, VA afforded the 
veteran several VA physical examinations and two Board 
hearings.    

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.



The Merits of the Claim for Service Connection

I.	Laws and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  Of particular note in 
this matter is that certain chronic diseases including 
arthritis may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  And third, medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

II.	Analysis

The veteran claims that degenerative joint and disc disease 
in his cervical spine causes him neck pain and stiffness, and 
radiation through his shoulders and into his arms and hands.  
He maintains that this disorder relates to his active 
service.    

VA and private medical evidence supports the veteran's claim 
to a current disorder.  An MRI in March 2003 showed 
degenerative changes from C4-5 and C6-7 with bilateral 
foraminal stenosis and encroachment of exiting nerve roots.  
The MRI also found mild degenerative disc changes.  Based on 
these results, the veteran's private physician diagnosed the 
veteran with cervical spondylosis and generalized arthritis 
pain.  Likewise, pursuant to an August 2003 VA Compensation 
and Pension Examination for which the claims file had been 
reviewed, a VA examiner found cervical degenerative disc 
disease and degenerative joint disease.  This examiner also 
found the cervical spine disorder likely the cause of the 
veteran's arm paresthesias.  Based on the evidence of record 
showing a current disorder, the Board finds that the first 
element of Pond is established.  Pond, 12 Vet. App. at 346.  

The Board also finds, however, that the record lacks evidence 
supporting the second and third elements of Pond - there is 
no supporting evidence showing the incurrence during active 
service of the veteran's cervical disorder, and no medical 
evidence connecting this disorder to active service.  Id.   

To find evidence to satisfy the second Pond element, the 
Board reviewed the veteran's service medical records dating 
from 1984 to 1995 (this time period includes the veteran's 
service in the naval reserve).  These records yield no 
complaints, diagnoses, or treatment for a cervical spine 
disorder while the veteran served on active duty.  As this 
case involves an arthritis diagnosis, the Board must also 
consider medical evidence found within the one-year 
presumptive period following the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The record contains evidence that the veteran 
experienced neck discomfort within the one-year presumptive 
period in June 1994.  But the record lacks diagnoses or 
treatment showing that, within that one-year period, the 
veteran's neck disorder constituted a compensable disorder.  
The private medical record evidencing the complaint merely 
notes "a little muscular tension up in the cervical spine 
and the trapezius."  

Regarding the third Pond element, the record contains no 
medical evidence of a nexus between the veteran's current 
disorder and his service.  In fact, the only medical evidence 
of record addressing such a connection is found in an opinion 
rendered by the August 2003 VA examiner.  After considering 
the veteran's statements that his disorder may be related to 
an in-service car accident or to service aboard naval vessels 
in rough seas, the examiner stated that the veteran's 
cervical spine degenerative disease with radiculopathy due to 
trauma is not likely related to the veteran's service.  

In assessing whether the record contains evidence sufficient 
to satisfy the second and third Pond elements, the Board 
considered the veteran's testimony and written statements.  
We find this evidence important to the resolution of the 
veteran's claim.  But his testimony and his statements are 
not competent medical evidence.  Such evidence cannot prove a 
matter requiring medical expertise in the way that a medical 
opinion as to diagnosis or medical causation can.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes in conclusion that at his hearing in December 
2004, the veteran and his representative argued for 
application in this matter of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  These provisions apply in matters involving 
Gulf War veterans with symptoms that cannot be attributed to 
any known clinical diagnosis.  

The Board finds that this authority is not applicable here.  
Both 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 contain an 
explicit condition that, for application, the claim at issue 
must be for a "chronic disability resulting from an 
undiagnosed illness."  38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317(a)(1)(ii).  The disorder at issue in this matter is a 
diagnosed disorder, and has been so since the veteran's 
January 1998 Compensation and Pension Examination.  After 
noting several undiagnosed illnesses, the examiner relied on 
radiological evidence to diagnose the veteran with 
degenerative disc disease and degenerative joint disease.  
The August 2003 VA examiner stated, moreover, that no 
undiagnosed disorders were found pursuant to his examination.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 do not apply here.    


ORDER

Entitlement to service connection for degenerative disc 
disease, C5-7, and degenerative joint disease, recurrent 
pains in the neck radiating to joints of shoulder, elbow, and 
hands is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


